 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ20-133 MLP

10          v.                                             DETENTION ORDER

11   MARK JUSTIN DANIELS,

12                              Defendant.

13

14   Offenses charged: Supervised Release Violations

15   Date of Detention Hearing: March 19, 2020 conducted via video-teleconference per Defendant’s

16   consent

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18   based upon the reasons for detention hereafter set forth, finds:

19             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.      The Defendant stipulates to detention pending transfer to the Middle District of

21                  North Carolina.

22          2.      There are no conditions or combination of conditions other than detention that

23                  will reasonably assure the appearance of Defendant as required or ensure the

                    safety of the community, pending his initial appearance in the Middle District of


     DETENTION ORDER - 1
 1                North Carolina.

 2         IT IS THEREFORE ORDERED:

 3         (1)    Defendant shall be detained pending initial appearance in the Middle District of

 4                North Carolina and committed to the custody of the Attorney General for

 5                confinement in a correction facility separate, to the extent practicable, from

 6                persons awaiting or serving sentences or being held in custody pending appeal;

 7         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 8                counsel;

 9         (3)    On order of a court of the United States or on request of an attorney for the

10                government, the person in charge of the corrections facility in which Defendant is

11                confined shall deliver the Defendant to a United States Marshal for the purpose of

12                an appearance in connection with a court proceeding; and

13         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

14                counsel for the Defendant, to the United States Marshal, and to the United States

15                Pretrial Services Officer.

16         Dated this 19th day of March, 2020.

17


                                                        A
18

19                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
20

21

22

23




     DETENTION ORDER - 2
